     Case 4:20-cv-05640-YGR Document 596-4 Filed 05/06/21 Page 1 of 8



 1
                                 UNITED STATES DISTRICT COURT
 2
                              NORTHERN DISTRICT OF CALIFORNIA
 3
                                          OAKLAND DIVISION
 4

 5                                                       Case No. 4:20-CV-05640-YGR-TSH
      EPIC GAMES, INC.,
 6                                                   [PROPOSED] ORDER GRANTING
                       Plaintiff, Counter-defendant, ADMINISTRATIVE MOTION TO SEAL
 7                                                   LIMITED PORTIONS OF THE PARTIES’
                            v.                       TRIAL EXHIBITS AND ANY
 8                                                   REFERENCES AT TRIAL TO THE
      APPLE INC.,                                    INFORMATION SOUGHT TO BE
 9                                                   SEALED
10                     Defendant, Counterclaimant.
                                                     Date: May 3, 2021
11                                                   Courtroom: 1, 4th Floor
                                                         Judge: Hon. Yvonne Gonzalez Rogers
12

13

14
                    Having considered the Administrative Motion to Seal Pursuant to Civil L.R. 7-11
15
     and 79-5 (“Motion”) and supporting materials filed by Epic Games, Inc. (“Epic”), the Court finds
16
     that there are compelling reasons for granting the request to file documents under seal. Kamakana
17
     v. City and County of Honolulu, 447 F.3d 1172, 1178–80 (9th Cir. 2006). Accordingly, the Court
18
     GRANTS Epic’s Motion to File Under Seal and ORDERS:
19
                    (1) To the extent the information sought to be sealed by the Motion are introduced
20
                       into evidence at trial, that information shall remain under seal, for reasons
21
                       articulated in the table below;
22
                    (2) The Court shall temporarily limit public access to the trial proceedings to those
23
                       present live in the courtroom while sealable information related to trial exhibits
24
                       is being discussed; and
25
                    (3) Portions of the transcript related to such sealable information are additionally
26
                       ordered sealed.
27

28
     [PROPOSED] ORDER GRANTING EPIC’S
                                                                         CASE NO. 4:20-CV-05640-YGR-TSH
     ADMINISTRATIVE MOTION TO SEAL
     Case 4:20-cv-05640-YGR Document 596-4 Filed 05/06/21 Page 2 of 8



 1   Trial Ex. No./      Page(s)           Reason for Sealing and Evidence         Grant or
 2     Dep. Tr.                                  Offered in Support                 Deny
     DX-3294        EPIC_03354542-43      Non-public document setting forth
 3                                        confidential third-party financial
                                          information.
 4
      DX-3301         EPIC_02029657       Non-public document setting forth
 5                                        confidential third-party financial
                                          information.
 6
      DX-3310         EPIC_04058761       Detailed non-public information about
 7                                        unannounced future projects with third
                                          parties.
 8
      DX-3376         Entire document     Detailed non-public pricing and terms
 9                                        of commercial agreements with third
                                          parties.
10
      DX-3399         EPIC_00126967-68,   Detailed non-public information about
11                    EPIC_00127007-08,   unannounced future projects with third
                      EPIC_00127011-16,   parties.
12                    EPIC_00127027,
                      EPIC_00127030,
13                    EPIC_00127061,
14                    EPIC_00127065-66,
                      EPIC_00127070-71,
15                    EPIC_00127084,
                      EPIC_00127090,
16                    EPIC_00127093,
                      EPIC_00127096,
17
                      EPIC_00127098 &
18                    EPIC_00127117
      DX-3461         EPIC_00019303,      Detailed non-public pricing and terms
19                    EPIC_00019305-09,   of commercial agreements with third
                      EPIC_00019311,      parties.
20                    EPIC_00019313,
21                    EPIC_00019315 &
                      EPIC_00019318
22    DX-3608         EPIC_04537100       Non-public document setting forth
                                          confidential third-party financial
23                                        information.
24    DX-3619         EPIC_03356505-06    Detailed non-public pricing and terms
                                          of commercial agreements with third
25                                        parties.
26    DX-3631         Entire document     Detailed non-public pricing and terms
                                          of commercial agreements with third
27                                        parties.
28
     [PROPOSED] ORDER GRANTING EPIC’S
                                                 -2-               CASE NO. 4:20-CV-05640-YGR-TSH
     ADMINISTRATIVE MOTION TO SEAL
     Case 4:20-cv-05640-YGR Document 596-4 Filed 05/06/21 Page 3 of 8



 1    DX-3753         EPIC_00127261-63,   Non-public document setting forth
                      EPIC_00127271-72,   confidential third-party financial
 2
                      EPIC_00127274 &     information. Detailed non-public
 3                    EPIC_00127276       pricing and terms of commercial
                                          agreements with third parties.
 4    DX-3818         EPIC_03028500-01    Non-public document setting forth
                                          confidential third-party financial
 5                                        information.
 6    DX-3838         EPIC_00546368       Non-public and sensitive business
                                          information about future collaboration
 7                                        project with third parties.
 8    DX-3947         Entire document     Detailed non-public pricing and terms
                                          of commercial agreements with third
 9                                        parties.
10    DX-3955         EPIC_00127304-06,   Non-public and sensitive business
                      EPIC_127308-12,     information about unannounced future
11                    EPIC_127314-15 &    projects with third parties. Non-public
                      EPIC_127321         document setting forth confidential
12                                        third-party financial information.
13    DX-3993         EPIC_00127235,      Non-public document setting forth
                      EPIC_00127241,      confidential third-party financial
14                    EPIC_00127245,      information.
                      EPIC_00127248-50
15                    & EPIC_00127257
16    DX-4059         Entire document     Agreement with a third-party, which
                                          discloses competitively sensitive terms
17                                        and conditions.

18    DX-4085         EPIC_04028155-57    Non-public document setting forth
                      & EPIC_04028158-    confidential third-party financial
19                    61                  information. Non-public and sensitive
                                          third-party business information about
20                                        unannounced future projects.
      DX-4100         Entire document     Non-public and sensitive business
21
                                          information about unannounced future
22                                        project with third parties.
      DX-4133         EPIC_00127933, &    Non-public document setting forth
23                    EPIC_00127943-44    confidential third-party financial
24                                        information.
      DX-4153         Entire document     Non-public and sensitive business
25                                        information about unannounced future
                                          project with third parties.
26
      DX-4363         Entire document     Agreement with a third-party, which
27                                        discloses competitively sensitive terms
                                          and conditions.
28
     [PROPOSED] ORDER GRANTING EPIC’S
                                                 -3-                CASE NO. 4:20-CV-05640-YGR-TSH
     ADMINISTRATIVE MOTION TO SEAL
     Case 4:20-cv-05640-YGR Document 596-4 Filed 05/06/21 Page 4 of 8



 1    DX-4365         Entire document    Non-public document setting forth
                                         confidential third-party financial
 2
                                         information.
 3    DX-4485         EPIC_00007623      Non-public document setting forth
                                         confidential third-party financial
 4                                       information.
 5    DX-4531         EPIC_00011435      Non-public document setting forth
                                         confidential third-party financial
 6                                       information.
 7    DX-4544         EPIC_04541992      Detailed non-public pricing and terms
                                         of commercial agreements with third
 8                                       parties. Non-public document setting
                                         forth confidential third-party financial
 9
                                         information.
10    DX-4606         EPIC_00007620      Detailed non-public pricing and terms
                                         of commercial agreements with third
11                                       parties. Non-public document setting
                                         forth confidential third-party financial
12                                       information.
13    DX-4633         EPIC_00126286-87   Detailed non-public pricing and terms
                                         of commercial agreements with third
14                                       parties. Non-public document setting
                                         forth confidential third-party financial
15                                       information.
16    DX-5493         EPIC_00089598      Detailed non-public pricing and terms
                                         of commercial agreements with third
17                                       parties. Non-public document setting
                                         forth confidential third-party financial
18                                       information.
19    PX-2423         EPIC_00012333 &    Detailed non-public pricing and terms
                      EPIC_00012339      of commercial agreements with third
20                                       parties. Non-public document setting
                                         forth confidential third-party financial
21                                       information.
      PX-2424         EPIC_00016482-84   Detailed non-public pricing and terms
22
                      & EPIC_00016499    of commercial agreements with third
23                                       parties. Non-public document setting
                                         forth confidential third-party financial
24                                       information.
      PX-2426         EPIC_00021743 &    Detailed non-public pricing and terms
25                    EPIC_00021749      of commercial agreements with third
26                                       parties. Non-public document setting
                                         forth confidential third-party financial
27                                       information.

28
     [PROPOSED] ORDER GRANTING EPIC’S
                                                 -4-                CASE NO. 4:20-CV-05640-YGR-TSH
     ADMINISTRATIVE MOTION TO SEAL
     Case 4:20-cv-05640-YGR Document 596-4 Filed 05/06/21 Page 5 of 8



 1    PX-2438         EPIC_00086819     Detailed non-public pricing and terms
                                        of commercial agreements with third
 2
                                        parties. Non-public document setting
 3                                      forth confidential third-party financial
                                        information.
 4    PX-2439         EPIC_00087876 &   Detailed non-public pricing and terms
                      EPIC_00087882     of commercial agreements with third
 5                                      parties. Non-public document setting
 6                                      forth confidential third-party financial
                                        information.
 7    PX-2442        EPIC_00126824,     Detailed non-public pricing and terms
                     EPIC_00126829-32 & of commercial agreements with third
 8                   EPIC_00126834-37   parties. Non-public document setting
 9                                      forth confidential third-party financial
                                        information.
10    PX-2451         Entire document   Non-public document setting forth
                                        confidential third-party financial
11                                      information. Detailed non-public
                                        pricing and terms of commercial
12
                                        agreements with third parties.
13    PX-2455         EPIC_02019148 &   Detailed non-public pricing and terms
                      EPIC_02019150     of commercial agreements with third
14                                      parties. Non-public document setting
                                        forth confidential third-party financial
15                                      information.
16    PX-2456         EPIC_02030347 &   Detailed non-public pricing and terms
                      EPIC_02030355 &   of commercial agreements with third
17                    EPIC_02030363     parties. Non-public document setting
                                        forth confidential third-party financial
18                                      information.
19    PX-2462         EPIC_03342926,    Detailed non-public pricing and terms
                      EPIC_03342932,    of commercial agreements with third
20                    EPIC_03342966,    parties. Non-public document setting
                      EPIC_03342930,    forth confidential third-party financial
21                    EPIC_03342973 &   information.
                      EPIC_03342974
22
      PX-2463         EPIC_03349864,    Detailed non-public pricing and terms
23                    EPIC_03349870 &   of commercial agreements with third
                      EPIC_03349875     parties. Non-public document setting
24                                      forth confidential third-party financial
                                        information.
25
      PX-2464         EPIC_03355982-83 Detailed non-public pricing and terms
26                    & EPIC_03355994- of commercial agreements with third
                      95                parties. Non-public document setting
27                                      forth confidential third-party financial
                                        information.
28
     [PROPOSED] ORDER GRANTING EPIC’S
                                                   -5-              CASE NO. 4:20-CV-05640-YGR-TSH
     ADMINISTRATIVE MOTION TO SEAL
     Case 4:20-cv-05640-YGR Document 596-4 Filed 05/06/21 Page 6 of 8



 1    PX-2465         EPIC_03682186,       Non-public document setting forth
                      EPIC_03682192,       confidential third-party financial
 2
                      EPIC_03682211        information.
 3    PX-2466         EPIC_03694106,       Non-public document setting forth
                      EPIC_03694111 &      confidential third-party financial
 4                    EPIC_03694116        information.
 5    PX-2469         EPIC_03967175-76,    Detailed non-public pricing and terms
                      EPIC_03967198,       of commercial agreements with third
 6                    EPIC_03967200 &      parties. Non-public and sensitive third-
 7                    EPIC_03967223        party business information about
                                           unannounced future projects.
 8    PX-2473         EPIC_04044751,       Non-public document setting forth
                      EPIC_04044752,       confidential third-party financial
 9                    EPIC_04044781 &      information.
                      EPIC_04044827
10
      Allison Dep.    96:1-97:25           Non-public document setting forth
11    Tr.                                  confidential third-party financial
                                           information.
12
      Weissinger      236:4-20, 242:9-23   Detailed non-public pricing and terms
13    Dep. Tr.                             of commercial agreements with third
                                           parties. Non-public and sensitive
14                                         information about future collaboration
                                           project with third parties.
15                    EPIC_01308344        Contains confidential hashed payment
      DX-3542
16                                         information that if disclosed could
                                           allow hackers to analyze the
17                                         information and commit fraud.
      DX-3756         EPIC_01919578        Contains information identifying
18                                         specific Epic confidential fraud
19                                         controls.
      DX-3776         EPIC_02222908-12,    Includes confidential Purchase ID and
20                    EPIC_02222914 &      Order ID information. If disclosed, this
                      EPIC_02222916-18     information could allow bad actors to
21
                                           identify information that Epic uses in
22                                         its verification processes, and work
                                           around Epic’s anti-cheat and anti-fraud
23                                         mechanisms.
      DX-4191         EPIC_01495201        Includes information identifying
24                                         specific Epic confidential anti-cheat
25                                         controls
      DX-4266         EPIC_00009962        Includes information identifying
26                                         specific Epic confidential fraud
                                           controls.
27

28
     [PROPOSED] ORDER GRANTING EPIC’S
                                                  -6-                CASE NO. 4:20-CV-05640-YGR-TSH
     ADMINISTRATIVE MOTION TO SEAL
     Case 4:20-cv-05640-YGR Document 596-4 Filed 05/06/21 Page 7 of 8



 1    DX-4334         EPIC_02462831        Includes information identifying how to
                                           submit clawback requests to Epic as a
 2
                                           trusted third party, which if disclosed
 3                                         could be used by bad actors to commit
                                           fraud; Page 2 includes information
 4                                         identifying specific Epic confidential
                                           fraud detection mechanisms.
 5                    EPIC_00428916-18     Includes information identifying
      DX-4362
 6                                         specific Epic confidential anti-cheat
                                           controls.
 7                   EPIC_03345156-58 & Includes information identifying
      DX-4472
                     EPIC_03345163-64   specific Epic fraud detection and
 8
                                        mitigation controls.
 9

10          IT IS SO ORDERED.
11

12    Dated:
13
               X                                         Hon. Yvonne Gonzalez Rogers
                                                          United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING EPIC’S
                                                  -7-               CASE NO. 4:20-CV-05640-YGR-TSH
     ADMINISTRATIVE MOTION TO SEAL
     Case 4:20-cv-05640-YGR Document 596-4 Filed 05/06/21 Page 8 of 8



 1                                      CERTIFICATE OF SERVICE
 2                  Pursuant to L.R. 5-5, the undersigned certifies that on May 5, 2021, the foregoing
 3
     motion is being filed and served electronically via the Court’s CM/ECF system and served
 4
     manually on Defendant.
 5

 6
                                                            /s/ M. Brent Byars
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING EPIC’S
                                                     -8-                CASE NO. 4:20-CV-05640-YGR-TSH
     ADMINISTRATIVE MOTION TO SEAL
